    Case 1:14-cv-00213-IMK Document 70 Filed 05/28/21 Page 1 of 8 PageID #: 253



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

UNITED STATES OF AMERICA,

              Plaintiff,

v.                                                 CRIMINAL NO. 1:12CR11
                                                   CIVIL NO. 1:14CV213
                                                       (Judge Keeley)

TARVISH LEVITICUS DUNHAM,

              Defendant.

                      MEMORANDUM OPINION AND ORDER
                     DENYING DEFENDANT’S MOTION FOR
                 CERTIFICATE OF APPEALABILITY [DKT. NO.
            209; CIVIL NO. 1:14CV213, DKT. NO. 69]; DENYING
       DEFENDANT’S SECOND RULE 60(b) MOTION [DKT. NO. 212]; AND
    DENYING DEFENDANT’S MOTION FOR DISCOVERY AS MOOT [DKT. NO. 213]

        Pending before the Court are three motions filed by the pro se

defendant,       Tarvish    Leviticus     Dunham    (“Dunham”),    seeking    a

certificate of appealability for his denied petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2255 (Dkt. No. 209; Civil No.

1:14CV213, Dkt. No. 69), the vacation of his sentence due to

alleged fraud upon the Court (Dkt. No. 212),1 and discovery (Dkt.

No. 213). For the reasons that follow, the Court DENIES Dunham’s

motions.

                                 I. BACKGROUND

        In February 2012, Dunham was indicted on seven counts related

to his alleged assault of employees at United States Penitentiary

Hazelton (Dkt. No. 1). The Government subsequently obtained a

nine-count superseding indictment in December 2012 (Dkt. No. 16).

1
  All docket references           are   to   Criminal   No.   1:12CR11   unless
otherwise noted.
Case 1:14-cv-00213-IMK Document 70 Filed 05/28/21 Page 2 of 8 PageID #: 254



US V. DUNHAM                                                     1:12CR11
                                                                 1:14CV213

                   MEMORANDUM OPINION AND ORDER
                  DENYING DEFENDANT’S MOTION FOR
              CERTIFICATE OF APPEALABILITY [DKT. NO.
         209; CIVIL NO. 1:14CV213, DKT. NO. 69]; DENYING
    DEFENDANT’S SECOND RULE 60(b) MOTION [DKT. NO. 212]; AND
 DENYING DEFENDANT’S MOTION FOR DISCOVERY AS MOOT [DKT. NO. 213]

Following a five-day trial in January 2013, a jury convicted Dunham

on six of the nine counts (Dkt. No. 70).

     On September 5, 2013, the Court sentenced Dunham to a total

term of incarceration of 240 months, followed by 3 years of

supervised release (Dkt. No. 90). On appeal, Dunham contended that

the Court had abused its discretion by limiting the scope of his

attorney’s cross-examination of a special investigative agent, and

by denying his motion for a new trial. The Fourth Circuit affirmed

Dunham’s conviction and sentence on May 28, 2014 (Dkt. No. 112).

     On December 14, 2014, Dunham filed a pro se Motion Under 28

U.S.C. § 2255 To Vacate, Set Aside, or Correct Sentence by a Person

in Federal Custody, seeking to vacate his sentence on a claim of

ineffective assistance of counsel (Dkt. No. 116). After reviewing

a Report and Recommendation (“R&R”) from the magistrate judge,

(Dkt. No. 171), the Court dismissed his petition (Dkt. No. 174).

Dunham appealed this decision and the Fourth Circuit dismissed it

as untimely on May 26, 2017 (Dkt. No. 181).

     On July 5, 2018, Dunham moved for immediate release and,

thereafter, on August 9, 2018, sought an order requiring the

Government to show cause why this motion had not been addressed


                                    2
Case 1:14-cv-00213-IMK Document 70 Filed 05/28/21 Page 3 of 8 PageID #: 255



US V. DUNHAM                                                      1:12CR11
                                                                  1:14CV213

                   MEMORANDUM OPINION AND ORDER
                  DENYING DEFENDANT’S MOTION FOR
              CERTIFICATE OF APPEALABILITY [DKT. NO.
         209; CIVIL NO. 1:14CV213, DKT. NO. 69]; DENYING
    DEFENDANT’S SECOND RULE 60(b) MOTION [DKT. NO. 212]; AND
 DENYING DEFENDANT’S MOTION FOR DISCOVERY AS MOOT [DKT. NO. 213]

(Dkt. Nos. 186, 187). The Court denied these motions on August 16,

2018 (Dkt. No. 188).

     On November 26, 2018, Dunham moved for the production of

photographs, employment records, and the grand jury transcript,

which the Court denied the same day (Dkt. Nos. 192, 193). On July

19, 2019, Dunham moved for relief pursuant to Rule 60(a)[sic](b)(6)

of the Federal Rules of Civil Procedure, alleging fraud upon the

Court (Dkt. No. 197). On July 30, 2019, the Court denied Dunham’s

motion without prejudice to his right to seek authorization from

the Fourth Circuit pursuant to § 2255(h) (Dkt. No. 198). Dunham

noticed his appeal on August 12, 2019 (Dkt. No. 200).

     On February 24, 2020, the United States Court of Appeals for

the Fourth Circuit affirmed the Court’s judgment (Dkt. No. 206). On

April 23, 2020, Dunham sought a certificate of appealability from

this Court (Dkt. No. 209). On April 27, 2020, the Fourth Circuit

denied Dunham’s motion for an order authorizing the district court

to consider a second or successive application for relief under 28

U.S.C. § 2255 (Dkt. No. 210).

     Nevertheless, Dunham persisted in his efforts and, on June 16,

2020,   again   moved   to   vacate   his   sentence   pursuant    to   Rule

60(b)(6)(a)[sic] of the Federal Rules of Civil Procedure (Dkt. No.

                                      3
Case 1:14-cv-00213-IMK Document 70 Filed 05/28/21 Page 4 of 8 PageID #: 256



US V. DUNHAM                                                     1:12CR11
                                                                 1:14CV213

                   MEMORANDUM OPINION AND ORDER
                  DENYING DEFENDANT’S MOTION FOR
              CERTIFICATE OF APPEALABILITY [DKT. NO.
         209; CIVIL NO. 1:14CV213, DKT. NO. 69]; DENYING
    DEFENDANT’S SECOND RULE 60(b) MOTION [DKT. NO. 212]; AND
 DENYING DEFENDANT’S MOTION FOR DISCOVERY AS MOOT [DKT. NO. 213]
212). Almost one year later, on May 20, 2021, he moved for the

production of his victim’s medical records (Dkt. No. 213). The

Court addresses each of Dunham’s pending motions in turn.

                              II. ANALYSIS

A.   Motion for Certificate of Appealability (Dkt. No. 209; Civil
     No. 1:14CV213, Dkt. No. 69)

     Dunham seeks a certificate of appealability based on his

allegation that the Court did not address his contention that his

counsel failed to investigate whether his victim was under the

influence of narcotics at the time he assaulted her (Dkt. No. 209;

Civil   No.   1:14CV213,   Dkt.   No.   69)).   Under    the   controlling

authority, a certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2) (2000). To satisfy this standard, a petitioner

must demonstrate that reasonable jurists would find any assessment

of the constitutional claims or dispositive procedural rulings made

by the Court wrong or debatable. Miller-El v. Cockrell, 537 U.S.

322, 336-38, 123 S.Ct. 1029 (2003); Slack v. McDaniel, 529 U.S.

473, 484, 120 S.Ct. 1595 (2000); Rose v. Lee, 252 F.3d 676, 683-84

(4th Cir. 2001).


                                    4
    Case 1:14-cv-00213-IMK Document 70 Filed 05/28/21 Page 5 of 8 PageID #: 257



US V. DUNHAM                                                         1:12CR11
                                                                     1:14CV213

                      MEMORANDUM OPINION AND ORDER
                     DENYING DEFENDANT’S MOTION FOR
                 CERTIFICATE OF APPEALABILITY [DKT. NO.
            209; CIVIL NO. 1:14CV213, DKT. NO. 69]; DENYING
       DEFENDANT’S SECOND RULE 60(b) MOTION [DKT. NO. 212]; AND
    DENYING DEFENDANT’S MOTION FOR DISCOVERY AS MOOT [DKT. NO. 213]
        Critically, Dunham failed to object to the R&R (Dkt. No. 171).

Thus, following appropriate review, the Court adopted it (Dkt. No.

174). Consequently, Dunham has failed to make the requisite showing

that his constitutional rights were denied. The Court therefore

DENIES his motion for a certificate of appealability (Dkt. No. 209;

Civil No. 1:14CV213, Dkt. No. 69).

B.      Rule 60(b)(6) Motion (Dkt. No. 212)

        Although Dunham cites “Rule 60(b)(6)(a) [sic] Fraud Upon the

Court” as the legal basis for his motion, he does not identify from

which order he seeks relief (Dkt. No. 212).2 Because he already is

seeking to overturn his convictions, the Court construes Dunham’s

motion as a collateral attack on his conviction and sentence

pursuant to 28 U.S.C. § 2255(a).

        Under § 2255, a prisoner may move the sentencing court to

vacate, set aside, or correct his sentence on “the ground that the

sentence was imposed in violation of the Constitution or laws of

the United States, or that the court was without jurisdiction to

impose such sentence, or that the sentence was in excess of the

2
  The Court notes that it denied Dunham’s previous motion made
pursuant to Rule 60 of the Federal Rules of Civil Procedure, which
sought dismissal of the superseding indictment (Dkt. Nos. 197,
198).

                                        5
Case 1:14-cv-00213-IMK Document 70 Filed 05/28/21 Page 6 of 8 PageID #: 258



US V. DUNHAM                                                     1:12CR11
                                                                 1:14CV213

                   MEMORANDUM OPINION AND ORDER
                  DENYING DEFENDANT’S MOTION FOR
              CERTIFICATE OF APPEALABILITY [DKT. NO.
         209; CIVIL NO. 1:14CV213, DKT. NO. 69]; DENYING
    DEFENDANT’S SECOND RULE 60(b) MOTION [DKT. NO. 212]; AND
 DENYING DEFENDANT’S MOTION FOR DISCOVERY AS MOOT [DKT. NO. 213]
maximum authorized by law, or is otherwise subject to collateral

attack.”

     Second or successive motions under § 2255 must be certified by

a court of appeals to contain:

           (1) newly discovered evidence that, if proven
           and viewed in light of the evidence as a
           whole, would be sufficient to establish by
           clear   and  convincing   evidence  that   no
           reasonable factfinder would have found the
           movant guilty of the offense; or

           (2) a new rule of constitutional law, made
           retroactive to cases on collateral review by
           the   Supreme  Court  that   was  previously
           unavailable.

Id. § 2255(h). But “not every numerically second petition is a

‘second or successive’ petition.” United States v. Hairston, 754

F.3d 258, 262 (4th Cir. 2014) (quoting In re Williams, 444 F.3d

233, 235 (4th Cir. 2006)). “[A] numerically second § 2255 motion

should not be considered second or successive pursuant to § 2255(h)

where . . . the facts relied on by the movant . . . did not exist

when the numerically first motion was filed and adjudicated.” Id.

     Here, Dunham’s motion is second and successive under § 2255

because he seeks relief based only on events that took place before

or during his criminal trial in January 2013. In other words, the


                                    6
Case 1:14-cv-00213-IMK Document 70 Filed 05/28/21 Page 7 of 8 PageID #: 259



US V. DUNHAM                                                          1:12CR11
                                                                      1:14CV213

                   MEMORANDUM OPINION AND ORDER
                  DENYING DEFENDANT’S MOTION FOR
              CERTIFICATE OF APPEALABILITY [DKT. NO.
         209; CIVIL NO. 1:14CV213, DKT. NO. 69]; DENYING
    DEFENDANT’S SECOND RULE 60(b) MOTION [DKT. NO. 212]; AND
 DENYING DEFENDANT’S MOTION FOR DISCOVERY AS MOOT [DKT. NO. 213]
facts   on   which   Dunham   relies    existed    at    the   time   that   his

“numerically    first   motion    was      filed   and    adjudicated.”      Id.

Consequently, the Court lacks jurisdiction to entertain the pending

motion unless the Fourth Circuit approves the motion pursuant to

§ 2255(h). In re Hubbard, 825 F.3d 225, 228 (4th Cir. 2016).

C.   Motion for Discovery (Dkt. No. 213)

     Because the Court has disposed of all pending motions in

Dunham’s case, discovery is not warranted. See United States v.

Tucker, 2015 WL 11117145 at *2, Criminal No. 2:09CR182 (E.D. Va.

July 30, 2015). Dunham’s motion for discovery therefore is DENIED

AS MOOT (Dkt. No. 213).

                              III. CONCLUSION

     For the reasons discussed, the Court DENIES Dunham’s motion

for a certificate of appealability without prejudice to his right

to seek authorization from the Fourth Circuit pursuant to § 2255(h)

(Dkt. No. 209; Civil No. 1:14CV213, Dkt. No. 69). The Court DENIES

all other pending motions (Dkt. Nos. 212, 213).

     It is so ORDERED.




                                       7
Case 1:14-cv-00213-IMK Document 70 Filed 05/28/21 Page 8 of 8 PageID #: 260



US V. DUNHAM                                                     1:12CR11
                                                                 1:14CV213

                   MEMORANDUM OPINION AND ORDER
                  DENYING DEFENDANT’S MOTION FOR
              CERTIFICATE OF APPEALABILITY [DKT. NO.
         209; CIVIL NO. 1:14CV213, DKT. NO. 69]; DENYING
    DEFENDANT’S SECOND RULE 60(b) MOTION [DKT. NO. 212]; AND
 DENYING DEFENDANT’S MOTION FOR DISCOVERY AS MOOT [DKT. NO. 213]
     The Clark SHALL transmit this Order to the pro se defendant by

certified mail, return receipt requested, and to counsel of record

by electronic means.

DATED: May 28, 2021

                                        /s/ Irene M. Keeley
                                        IRENE M. KEELEY
                                        UNITED STATES DISTRICT JUDGE




                                    8
